Citation Nr: 0821221	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  During the hearing, the veteran's 
representative indicated that the veteran wished to file a 
claim for service connection for tinnitus.  Hearing 
transcript at 8.  This matter is referred to the RO for 
appropriate action.  

Sufficient cause to advance this case on the docket has been 
shown and a motion to do so has been granted.  See 38 C.F.R. 
§ 20.900(c) (2007).  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss in a November 
1999 rating decision; the veteran did not appeal that 
decision.

2.  Evidence received since the November 1999 rating 
decision, which was not previously of record and which is not 
cumulative or redundant of other evidence of record, raises a 
reasonable possibility of substantiating that claim.

3.  The veteran's bilateral hearing loss did not have its 
onset during the veteran's active military service, did not 
manifest within one year of separation from active service, 
and is not etiologically related to his active service.  



CONCLUSIONS OF LAW

1.  The November 1999 rating decision that denied a claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has been received since the 
November 1999 rating decision that denied entitlement to 
service connection for bilateral hearing loss and that claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156 (2007).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's service 
treatment records are missing and presumed destroyed in the 
1973 fire at the National Personnel Records Center.  The 
Board finds that additional efforts to obtain these records 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The Board 
has considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

In a November 1999 rating decision, the RO denied an earlier 
claim by the veteran for service connection for bilateral 
hearing loss because the evidence failed to establish a 
relationship between the veteran's hearing loss and his 
active service.  A copy of that decision and of the veteran's 
right to appeal were mailed to him that same month.  The 
veteran did not appeal the November 1999 decision and, thus, 
the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007).

A claim to reopen the veteran's previously denied claim for 
entitlement to service connection for bilateral hearing loss 
was received by VA in January 2007.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's claim for service connection for 
bilateral hearing loss in November 1999 because there was no 
medical evidence that his current hearing loss was related to 
his active service.  Thus, for evidence in this case to be 
considered new and material, it must raise a reasonable 
possibility of establishing a nexus between the veteran's 
current hearing loss and his service.  

The veteran has submitted private medical records from 
Blackstone Valley Surgicare and ENT and Allergy, Inc. from 
2005 and 2006, documenting treatment he has received since 
his previous claim, as well as two hearing evaluations from 
2005.  While these records are new and non-cumulative, they 
fail to address the etiology of the veteran's hearing loss 
and whether it was caused by noise exposure in service more 
than 50 years ago.  Thus, this new evidence is not 
"material".  

However, in his testimony before the Board, the veteran 
described frequent exposure to loud noise from airplane 
engines as an aircraft mechanic during service and indicated 
that he experienced in service hearing loss from this 
exposure.  New evidence will be presumed credible for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the 
veteran's testimony evidence goes to the reason for the RO's 
denial of his claim and raises a reasonable possibility of 
substantiating his claim.  Hence, the evidence is new and 
material and the veteran's claim for bilateral hearing loss 
must be reopened.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service (in this case, 1946).  38 U.S.C.A. 
§ 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2007).

Here, the veteran clearly suffers from a hearing loss 
disability.  Additionally, the Board acknowledges that he was 
exposed to loud noise from aircraft engines during his active 
service.  However, the only evidence to establish that the 
veteran's hearing loss had its onset during his active 
service is the veteran's claim that he experienced hearing 
loss contemporaneous to his service.  The post-service 
medical record indicates a hearing problem more than one-half 
century after service, providing what the Board finds to be 
evidence against this claim. 

Unfortunately, the probative value of this claim is also 
undermined because the veteran failed to file a claim for 
service connection until over fifty years after separation 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
light of the significant period of time between the veteran's 
military service and his initial claim for service 
connection, or an indication of a hearing problem for many 
years after service, the Board must find that such facts 
provide evidence against this claim. 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the determination that the veteran's current 
hearing loss is the result of noise exposure nearly 60 years 
ago requires medical expertise, particularly in light of the 
fact that there is so little evidence of a hearing problem 
following service or for many, many years thereafter.  
Importantly, the veteran himself, while noting noise exposure 
during service, failed to clearly indicate a hearing problem 
immediately following service or for the last 50 years 
following service.  Simply stated, the veteran's own 
statements to the Board do not clearly indicate that he had a 
hearing problem following service or for years after.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2007 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate his 
claims for service connection and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Additionally, the veteran was provided 
notice as to assignment of disability ratings and effective 
dates.  

The February 2007 letter also informed the veteran that he 
must submit new and material evidence to reopen his claim for 
entitlement to service connection for bilateral hearing loss; 
providing him with the proper definition of new and material 
evidence.  As part of the definition of "material" 
evidence, the letter informed the appellant that the evidence 
must pertain to the reason that his claim was previously 
denied.  A review of the November 1999 rating decision 
denying his claim for service connection shows that the 
veteran's claim was denied because the veteran failed to 
provide evidence that his hearing loss had its onset during 
service or was caused by his service.  

To the extent the February 2007 letter failed satisfy the 
notice provisions of Kent, any errors are non-prejudicial 
because the Board has reopened the veteran's claim and the 
purpose of the notice has been achieved.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold. In this case there 
is no evidence of continuity of symptomatalogy.  Nor is there 
even any speculative medical evidence of an association with 
the hearing loss to service.  Rather, only the veteran's 
contentions provide any suggestion of such associations, and 
even he fails to clearly indicate a hearing problem until 
decades after service.  The Board does not find the veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McLendon.

The veteran is not competent to provide a medical opinion on 
such a complex issue, therefore his opinion as to a causation 
or aggravation relationship in these particular matters is 
not an indication of an association.  If a veteran's mere 
contention, standing alone, that his claimed disability is 
related to his service or to a service connected disability 
is enough to satisfy the "indication of an association," 
then that element of 38 U.S.C.A. § 5103A is without meaning 
because in every claim, the veteran will necessarily so 
contend.  Importantly, in a detailed review of the veteran's 
statements and testimony, the veteran fails to indicate a 
hearing problem immediately following service or for decades 
thereafter. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran or his 
representative have not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

New and material evidence having been received, the veteran's 
application to reopen the claim is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


